Dismiss and Opinion Filed July 8, 2014.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00265-CR

                              RONNIE BANNISTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 29736-86

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140265F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

RONNIE BANNISTER, Appellant                       On Appeal from the 86th Judicial District
                                                  Court, Kaufman County, Texas
No. 05-14-00265-CR         V.                     Trial Court Cause No. 29736-86.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Fillmore, Evans, and Lewis.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 8th day of July, 2014.